Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page1of21

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

IN RE: } CASE NUMBER 6:19-bk-4760-KS]
Consolidated Land Holdings, LLC
}
} JUDGE _Karen 8S. Jennemann
}
DEBTOR } CHAPTER 11
Appleton Land LLC

Case NO 19-4769
DEBTOR'S MONTHLY OPERATING REPORTS (BUSINESS)

FOR THE PERIOD

FROM December 1 2020 TO December 31 2020

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the

 

Guidelines established by the United States Trustee and FRBP 2015, ot
-sVueey 3 AOD

Date Attorney for Debtor's Signature
Debtor's Address Attorney's Address

and Phone Number: and Phone Number:

12 Tidewater Drive Shuker & Dorris , P.A.

Ormond Beach, FL 32174 121 8, Orange Avenue , STE 1120
(386) 947-7720 Orlando, Florida 32801

(407) 337-2060

Note; The original Monthly Operating Report is to be filed with the court and a copy
simultaneously provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20th day
of the following month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United
States Trustee Program Website, http://www.usdoj.gov/ust/r2 l/reg_info.htm

1) Instructions for Preparations of Debtor's Chapter 11 Monthly Operating Report

2) Initial Filing Requirements

3) Frequently Asked Questions (FAQ)http://www.usdoj.gov/ust/.

MOR-1

 
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 2 of 21

SCHEDULE OF RECEIPTS AND DISBURSEMENTS

 

 

 

 

 

 

FOR THE PERIOD BEGINNING December 1 2020. AND ENDING ____ December 31 2020
Name of Debtor: Appleton Land, LLC Case Number: 619:bk-4'769-KS]
Date of Petition: July 21,2019
CURRENT CUMULATIVE
MONTH PETITION TO DATE

1. FUNDS AT BEGINNING OF PERIOD $1.93 $5,294.36
2. RECKIPTS:
A. Cash Sales

Minus: Cash Refunds

Net Cash Sales :
B, Accounts Recelvable
C. Other Receipts (See MOR-3) 50.00 974,429.46

 

(If you receive rental Income,.
you must attagh a rent roll.)

 

 

 

4. TOTAL RECEIPTS (Lines 2A+28+2C) $50.00 974,429.46
4, TOTAL FUNDS AVAILABLE FOR

OPERATIONS (Ling i++ Line 3) $51.93 $979,723.82
5. DISBURSEMENTS
A. Advertising
B. Bank Charges (10,00) ($4,970.72)

 

C. Contract Labor

D. Fixed Asset Payments {not Incl, in “N")

B, Insurance

F, Juventory Payments (See Attach. 2)

G. Leases

H. Manuiicturing Supplies

J, Office Supplies

J, Payroll - Net (ee Attachment 5A)

KK. Professional Fees (Accounting & Legal)

L, Rent

M. Ropairs & Mainienance

N, Secured Creditor Payments See Attach. 2)

O. Taxes Paid- Payroll See Attachment 4C)

P, Taxes Paid - Sales & Use (See Attachment 4C)
Q. ‘Taxes Pald - Other (See Anachment 4C)

BR. Telephone

S, ‘Travel & Entertainment

¥. U.S. Trustee Quarterly Fees (510,074.09)
UY Utilities

Y. Vehicle Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W. Other Operating Expenses (See MOR-3 ) 0.00 -964,637,08
G6, TOTAL DISBURSEMENTS (Suit of 54 thru W)
7, ENDING BALANCE (ine 4 Minus Line 6) («) $41.93 $4194

 

best of my knowledge anc belief,
This JL day of Tea. 22]

{This nuuber is corried forward from last month's report. For tho firdt repott only, this umber will bo the balance as of the petition date,
(by This figure will not change from month to month. It Isalways the amount of finds on hand as of the date of the petillon.
(c)Theso two amannts will always bo tho sane if form is completed enrrestly,

MOR-2

 

 

 
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 3of 21
MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont'd)

Detail of Other Receipts and Other Disbursements

 

 

 

 

 

 

 

 

 

 

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.
Cumulative
Description Current Month Petition to Date
Ground Lease none Received $0.00 $0.00
Funds transfer from 200 STL Land LLC for account shortage $50.00 $0.00
$0.00 $0.00
$0.00 80.00
$0.00 $0.00
$0.00 $0,00
$0.00 $0.00
TOTAL OTHER RECEIPTS $50.00 $0.00
Source
Loan Amount of Funds Purpose Repayment Schedule
0
0
0
OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line 5W.

Cumulative
Description Current Month Petition to Date
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
TOTAL OTHER DISBURSEMENTS $0.00

 

 

 

 

 

 

 

olo/o|cojcjojo

 

NOTE: Attached a current Balance Sheet and Income (Profit & Loss) Statement

MOR-3
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 4of21

ATTACHMENT 1
MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor: Appleton Land LLC 6:19-bk-4769-KSJ

 

 

Reporting Period beginning: December 1 2020 and ending: December 31 2020

 

 

ACCOUNTS RECEIVABLE AT PETITION DATE:

 

ACCOUNTS RECEIVABLE RECONCILIATION

(Include all accounts receivable, prepetition and post-petition, including charge card sales which have not been received):

Beginning of Month Balance $ 0.00 (a)
PLUS: Current Month New Billings $ 0.00
MINUS: Collection During the Month $ 0.00 = (b)
PLUS/MINUS: Adjustments or Writeoffs $ 0.00 x
End of Month Balance $ 0.00 —_(c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:

 

 

POST PETITION ACCOUNTS RECEIVABLE AGING
(Show the total for each aging category for all accounts receivable)
0-30 Days 31-60 Days 6-90 Days Over 90 Days Total

 

For any receivables in the "Over 90 Days" category, please provide the following:
Receivable
Customer Date Status (Collection efforts taken, estimate of
collectibility, write-off, disputed account, etc

 

 

 

 

(a) This number is carried forward from last month's report. For the first report only, this number will be the balance as of the petition date.
(b) This must equal the number reported in the "Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 2B).

(c) These two amounts must equal.

MOR-4
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 5of21

ATTACHMENT 2

MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

 

 

Name of Debtor: Appleton Land LLC Case Number: 6:19-bk-4769-KSJ
Reporting Period beginning: December 12020 and ending: December 31 2020

 

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include amounts owed prior to filing
the petition. In the alternative, a computer generated list of payables may be attached provided all information requested below is included.

POST-PETITION ACCOUNTS PAYABLE

Date Days
Incurred Outstanding Vendor Description Amount
0
ee 0
_ 0
_ 0
_ 0
_ 0
ee 0
_ 0
0
TOTAL AMOUNT $0.00 (b)

[1 Check here if prepetition debts have been paid. Attach an explanation and copies of supporting documentation.

 

ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)

Opening Balance $0.00 (a)
PLUS: New Indebtedness Incurred This Month $0.00
MINUS: Amount Paid on Post-Petition
Accounts Payable This Month $0.00
PLUS/MINUS: Adjustments $0.00 *
Ending Month Balance $0.00 (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

 

SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a modification agreement with
a secured credilor/lessor, consult with your attorney and the United States Trustee Program prior to completing this section),

Number Total
Date of Post Amount of

Secured Payment Amount Petition Petition
Creditor/ Due This Paid This Payments Payments
Lessor Month Month Delinquent Delinguent

$0.00

$0.00

$0.00

$0.00

$0.00
TOTAL $0.00 (dc)

(a)This number is carried forward from last month's report. lor the first report only, this number will be zero,
(b, c)The total of line (b) must equal line (c).
(d)This number is reported in the "Current Month" column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).

MOR-5
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 6of 21

ATTACHMENT 3

INVENTORY AND FIXED ASSETS REPORT

 

 

 

 

 

 

 

 

 

 

Name of Debtor: Appleton Land LLC Case Number: 6:19-bk-4769-KSJ

Reporting Period beginning: December 1 2020 and ending: December 31 2020
INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE: $0.00 **(a)

INVENTORY RECONCILIATION: $0.00 :

Inventory Balance at Beginning of Month $0.00

PLUS: Inventory Purchased During Month $0.00

MINUS: Inventory Used or Sold $0.00

PLUS/MINUS: Adjustments or Write-downs $0.00 m

Inventory on Hand at End of Month $0.00 **

METHOD OF COSTING INVENTORY: N/A

 

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

 

INVENTORY AGING
Less than 6 6 months to Greater than Considered Total Inventory
Months old 2 years old 2 years old Obsolete

* Aging Percentages must equal 100%.
[-] Check here if inventory contains perishable items.

Description of Obsolete Inventory:

 

 

FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE:

 

(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION (First Report Only):

 

 

 

FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month 0 (a)(b)
MINUS: Depreciation Expense 0
PLUS: New Purchases
PLUS/MINUS: Adjustments or Write-downs
Ending Monthly Balance

 

 

 

o;c |co
*

 

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING PERIOD:

 

 

(a)This number is carried forward from last month's report. For the first report only, this number will be the balance as of the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.

MOR-6
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 7 of 21

ATTACHMENT 4A

MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor: Appleton Land LLC Case Number: 6:19-bk-4769-K SJ

 

 

Reporting Period beginning: December | 2020 and ending December 31 2020

 

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. If bank accounts other than the
three required by the United States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to
opening the accounts. Additionally, use of less than the three required bank accounts must be approved by the United States Trustee.

 

 

 

 

 

 

NAME OF BANK; Wells Fargo BRANCH:
ACCOUNT NAME: Appleton Land LLC ACCOUNT NUMBER: xxxxxx6067
PURPOSE OF ACCOUNT: __ OPERATING _ Ground Lease Payment
0
Ending Bank Balance per Bank Statement $0.00
Plus Total Amount of Outstanding Deposits
Minus Total Amount of Outstanding Checks and other debits
Minus Service Charges $0.00
Ending Balance per Check Register **(a)

*Debit cards are used by

 

**If Closing Balance is negative, provide explanation: Account Closed
p

 

 

The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
( (J Cheek here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

0
0
0

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above, includes:

$0.00 ‘Transferred to Payroll Account
$0.00 Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).

 

MOR-7
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 8 of 21

ATTACHMENT 44

MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

 

 

$11.93
Name of Debtor: Appleton Land LLC Case Number: 6:19-bk-4769-KS]
Reporting Period beginning: December 1 2020 and ending December 31 2020

 

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity, [f bank accounts other than the
three required by the United States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to
opening the accounts. Additionally, use of less than the three required bank accounts must be approved by the United States Trustee.

 

 

 

 

NAME OF BANK: Wells Fargo BRANCH: Ormond Beach , Fl
ACCOUNT NAME: Appleton Land LLC ACCOUNT NUMBER: xxxxxxx6574
PURPOSE OF ACCOUNT: _ OPERATING _ New DIP Account
0
Ending Bank Balance per Bank Statement 41.93
Plus Total Amount of Outstanding Deposits
Minus Total Amount of Outstanding Checks and other debits 0 *
Minus Service Charges $10.00
Ending Balance per Check Register **(a)

*Debit cards are used by

 

**|f Closing Balance is negative, provide explanation:

 

 

The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
( C1 Check here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

0
)

 

0

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above, includes:

$0.00 Transferred to Payroll Account
$0.00 Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).

 

MOR-7
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 9of21

Initiate Business Checking”
December 31,2020 m= Page 1 of3

APPLETON LAND, LLC
DEBTOR IN POSSESSION
CH11 CASE #19-04769 (MFL)
1925 LOVERING AVE
WILMINGTON DE 19806-2157

 

WELLS
FARGO

Questions?

Avallable by phone 24 hours a day, 7 days a week:
Telecommunications Relay Services calls accepted

1-800-CALL-WELLS (1-800-225-5935)

TTY: 1-800-877-4833
En espafol: 1-877-337-7454

Online: wellsfargo.com/biz

Write: Wells Fargo Bank, N.A. (287)
P.O. Box 6995
Portland, OR 97228-6995

 

Your Business and Wells Fargo

Visit wellsfargoworks.com to explore videos, arlicles, infographics, interactive
tools, and other resources on the topics of business growth, credit, cash flow
management, business planning, technology, marketing, and more.

 

Statement period activity summary

 

Beginning balance on 12/1 $1.93
Deposits/Credits 50.00
Withdrawals/Debits - 10,00
Ending balance on 12/31 $41.93

Overdraft Protection

Account options

A check mark in the box indicates you have these convenient
services with your account(s). Go to wellsfargo.comybiz or
call the number above if you have questions or if you would
like to add new services.

Business Online Banking
Online Statements
Businass Bill Pay [|
Business Spending Report
Overdraft Protection im
Account number: i6574

APPLETON LAND, LLC
DEBTOR IN POSSESSION
CH11 CASE #19-04769 (MFL)

Florida account terms and conditions apply

For Direct Deposit use
Routing Number (RTN): 063107513

For Wire Transfers use
Routing Number (RTN): 121000248

This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements

please call the number listed on your statement or visit your Wells Fargo branch.

(287)
Case 6:19-bk-04760-KSJ Doc 747

December 31,2020 » Page 2 of 3

Filed 01/21/21 Page 10 of 21

 

 

 

Transaction history

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
12/9 Deposit Made In A Branch/Store 50.00 51.93
12/31 Monthly Service Fee 41.93
Ending balance on 12/31 41.93

 

Totals

$60.00 $10.00

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds {hat may have been outstanding on your account when your
transactions posted, If you had insufficient available funds when a (ransaction posted, fees may have been assessed.

Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a |
link to these documents, and answers to common monthly service fee questions. |

 

 

 

 

Fee period 12/01/2020 - 12/31/2020 Standard monthly service fee $10.00 You paid $10.00
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
* Average ledger balance $1,000.00 $39.00 LJ
Minimum daily balance $500.00 $1.93 LJ
cei
Account transaction fees summary —
Units Excess Service charge per Total service
Service charge description Unils used included units excess units ($) charge (3)
Cash Deposited ($) 0 5,000 0 0.0030 0.00
Transactions 4 100 0 0.50 0.00
Total service charges $0.00

 

Other Wells Fargo Benefits

Our National Business Banking Center customer service number 1-800-CALL-WELLS (1-800-225-5935) hours of operation have
temporarily changed to 7:00 a.m. lo 11:00 p.m. Eastern Time, Monday through Saturday and Sunday 9:00 a.m. to 10:00 p.m. Eastern
Time. Access to our automated banking system, the ability to report a fraud claim on your business credit or debit card, and access to
report a lost or stolen business card will continue to be available 24 hours a day, 7 days per week. Thank you for banking with Wells

Fargo. We appreciate your business.
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 11 of 21

ATTACHMENT 5A

CHECK REGISTER - OPERATING ACCOUNT.

 

 

 

 

 

 

Name of Debtor: Appleton Land LLC Case Number: —_6:19-bk-4'769-KSJ
Reporting Period beginning: December 1 2020 and ending: December 31 2020
NAME OF BANK: BRANCH:

ACCOUNT NAME:

ACCOUNT NUMBER:

PURPOSE OF ACCOUNT: OPERATING

 

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check
register can be attached to this report, provided all the information requested below is included.

CHECK
DATE NUMBER PAYEE PURPOSE AMOUNT
0.00
0.00
0,00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oS
oS
io

E

TOTAL

MOR-8
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 12 of 21

ATTACHMENT 4B

MONTHLY SUMMARY OF BANK ACTIVITY ~- PAYROLL ACCOUNT

Name of Debtor: Appleton Land LLC

 

Reporting Period beginning: December 1 2020

Case Number: 6:19-bk-4769-KSJ

 

and ending: December 31 2020

 

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity.

NAME OF BANE:

 

ACCOUNT NAME:

 

PURPOSE OF ACCOUNT: PAYROLL

Ending Balance per Bank Statement

Plus Total Amount of Outstanding Deposits
Minus Total Amount of Outstanding Checks and other debits

Minus Service Charges
Ending Balance per Check Register

* Debit cards must not be issued on this account.

BRANCH:

 

ACCOUNT NUMBER:

 

 

 

**If Closing Balance is negative, provide explanation:

 

 

The following disbursements were paid in Cash:

Date Amount Payee

 

 

 

 

 

( [J Check here if cash disbursements were authorized by
United States Trustee)

Purpose Reason for Cash Disbursement

 

 

 

 

 

The following non-payroll disbursements were made from this account:

Date Amount Payee

 

 

 

 

 

Purpose Reason for Cash Disbursement

 

 

 

 

 

(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule of

Receipts and Disbursements (Page MOR-2, Line 7).

MOR-9
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 13 of 21

ATTACHMENT 5B

CHECK REGISTER - PAYROLL ACCOUNT

 

 

 

Name of Debtor: Appleton Land LLC Case Number: 6:19-bk-4769-KSJ
Reporting Period beginning: December 1 2020 and ending: December 31 2020
NAME OF BANK: BRANCH:

 

 

ACCOUNT NAME:

 

ACCOUNT NUMBER:
PURPOSE OF ACCOUNT: PAYROLL

 

 

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated
check register can be attached to this report, provided all the information requested below is included.

CHECK
DATE NUMBER PAYEE PURPOSE AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

MOR-10
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 14 of 21

ATTACHMENT 4C

MONTHLY SUMMARY OF BANK ACTIVITY - TAX ACCOUNT

Name of Debtor: Appleton Land LLC Case Number: 6:19-bk-4769-K5J

 

 

 

Reporting Period beginning: = December | 2020 and ending: December 31 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank
reconciliation form can be found on the United States Trustee website, http:/www.usdoj.gov/ust/r2 1/index.htm.

 

 

 

 

NAME OF BANK: BRANCH:
ACCOUNT NAME: ACCOUNT NUMBER:
PURPOSE OF ACCOUNT: TAX

 

Ending Bank Balance per Bank Statement

Plus Total Amount of Outstanding Deposits

Minus Total Amount of Outstanding Checks and other debits
Minus Service Charges

Ending Balance per Check Register

*Debit cards must not be issued on this account.

**1f Closing Balance is negative, provide explanation:

 

 

The following disbursements were paid by Cash: ( (1) Check here if cash disbursements were authorized by
United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

 

 

 

The following non-tax disbursernents were made from this account:

Date Amount Payce Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

 

 

 

 

 

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).

 

MOR-11
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 15 of 21

ATTACHMENT 5C

CHECK REGISTER - TAX ACCOUNT

 

 

 

 

 

Name of Debtor: Appleton Land LLC Case Number: 6:19-bk-4769-KSJ
Reporting Period beginning: December 1 2020 and ending: December 31 2020
NAME OF BANK: BRANCH:

ACCOUNT NAME: ACCOUNT NUMBER:

PURPOSE OF ACCOUNT: TAX

 

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check
register can be attached to this report, provided all the information requested below is included.

 

 

 

 

 

 

 

 

 

CHECK.
DATE NUMBER PAYEE PURPOSE AMOUNT
TOTAL (d)
SUMMARY OF TAXES PAID
Payroll Taxes Paid (a)
Sales & Use Taxes Paid (b)
Other Taxes Paid (c)
TOTAL (d)

(a) This number is reported in the “Current Month" column of Schedule or Receipts and Disbursements (Page MOR-2, Line 50)
(b) This number is reported in the "Current Month" column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5P)
(c) This number is reported in the "Current Month" column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5Q)

(d) These two lines must be equal.

MOR-12
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 16 of 21

 

ATTACHMENT 4D
INVESTMENT ACCOUNTS AND PETTY CASH REPORT

INVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks and bonds, etc., should be
listed separately. Attach copies of account statements.

Type of Negotiable
Instrument Face Value Purchase Price Date of Purchase Current

 

 

 

 

 

 

TOTAL (a)
PETTY CASH REPORT

The following Petty Cash Drawers/Accounts are maintained:

 

 

 

 

 

(Column 2) (Column 3) (Column 4)

Maximum Amount of Petty Difference Between
Location of Amount of Cash Cash on Hand (Column 2) and
Box/Account In Drawer/Acct. At End of Month (Column 3)
TOTAL (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If there are no receipts,
provide an explanation.

 

 

 

TOTAL INVESTMENT ACCOUNTS AND PETTY CASH (a + b) (c)

(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending
Balance" on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

MOR-13
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 17 of 21

ATTACHMENT 4E

MONTHLY SUMMARY OF BANK ACTIVITY - LOCKBOX ACCOUNT

Name of Debtor: Appleton Land LLC Case Number: 6:19-bk-4769-KS]J

 

Reporting Period beginning: December 1 2020 and ending December 31 2020

 

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. If bank accounts other than the
three required by the United States Trustee Program are necessary, permission must be obtained from the United States

NAME OF BANK: BRANCH:

 

 

ACCOUNT NAME: ACCOUNT NUMBER:

 

 

PURPOSE OF ACCOUNT: LOCKBOX

Ending Bank Balance per Bank Statement

Plus Total Amount of Outstanding Deposits 0

Minus Total Amount of Outstanding Checks and other debits 0 *

Minus Service Charges

Ending Balance per Check Register **(a)

*Debit cards are used by

 

**]f Closing Balance is negative, provide explanation:

 

 

The following disbursements were paid in Cash
( CL] Check here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

‘TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Cheeks and other debits", listed above, includes:

Transferred to Payroll Account
Transferred to Tax Account

 

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).

 

MOR-14
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 18 of 21

ATTACHMENT 5E

 

CHECK REGISTER - OPERATING ACCOUNT

 

 

 

 

 

 

 

Name of Debtor: Appleton Land LLC Case Number:  6:19-bk-4769-KSJ
Reporting Period beginning: December | 2020 and ending: December 31 2020
NAME OF BANK: BRANCH:

ACCOUNT NAME:

ACCOUNT NUMBER:

PURPOSE OF ACCOUNT: LOCKBOX

 

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check
register can be attached to this report, provided all the information requested below is included.

CHECK
DATE NUMBER PAYEE PURPOSE AMOUNT
0.00
0.00
0,00
0.00
0,00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL $0.00

MOR-15
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 19 of 21

 

 

ATTACHMENT 6
MONTHLY TAX REPORT
Name of Debtor: Appleton Land LLC Case Number: 6:19-bk-4769-KSJ
Reporting Period beginning December 1 2020 and ending: December 31 2020
TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales tax, property tax,
unemployment tax, State workmen's compensation, ete.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Date Date Last
Taxing Payment Tax Return Tax Return
Authority Due Description Amount Filed Period
$0.00
0
0
0
0
0
0
0
TOTAL

0

MOR-16
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 20 of 21

 

ATTACHMENT 7
SUMMARY OF OFFICER OR OWNER COMPENSATION

SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor: Appleton Land LLC Case Number: 619:bk-4769-KS]
Reporting Period beginning: December | 2020 and ending: December 3] 2020

Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include car allowances, payments
to retirement plans, loan repayments, payments of Officer/Owner's personal expenses, insurance premium payments, etc, Do not include
reimbursement for business expenses of Officer or Owner incurred and for which detailed receipts are maintained in the accounting records

 

 

 

 

 

 

Name of Officer or Owner Title Payment Description Amount Paid

0

0

0

0

0

PERSONNEL REPORT
Full Time Part Time

Number of employees at beginning of period 0 0

Number hired during the period 0 0
Number terminated or resigned during period 0 0
Number of employees on payroll at end of period 0 0

 

CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but not limited to workers! compensation, liability, fire, theft, comprehensive, vehicle, health and
life. For the first report, attach a copy of the declaration sheet for each type of insurance. For subsequent reports, attached a certificate of
insurance for any policy in which a change occurs during the month (new carrier, increased policy limits, renewal, etc.).

 

 

 

Agent - Date
and/or Phone Policy Coverage Expiration Premium
Carrier Number Number Type Date Due

NA

NA

NA

NA

 

The following lapse in insurance coverage occurred this month:

 

 

Policy Date Date Reason
Type Lapsed Reinstated for Lapse
NA
L) Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policics.

MOR-17
Case 6:19-bk-04760-KSJ Doc 747 Filed 01/21/21 Page 21 of 21

 

ATTACHMENT 8

SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported on this report,
such as the sale of real estate (attach closing statement) ; (2) nonfinancial transactions, such as the substitution of assets or
collateral; (3) modifications to loan agreements; (4) change in senior management, etc. Attach any relevant documents.

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

We anticipate filing a Plan of Reorganization and Disclosure Statement on or before

 

MOR-18
